Citation Nr: 1814338	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-45 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5, evaluated as 20 percent disabling prior to November 16, 2007 and 40 percent thereafter.

2. Entitlement to an increased rating for sciatica of the left lower extremity, currently evaluated as 10 percent disabling.

3. Entitlement to service connection for migraine headaches, to include as secondary to service-connected left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. Notices of Disagreement (NODs) were filed in July 2009 and May 2010. Statements of the Case (SOCs) were issued in September 2010 and March 2011. Substantive appeals (VA Form-9) were filed in November 2010 and April 2011. Supplemental Statements of the Case (SSOCs) were issued in October 2017.

As a preliminary matter, in the July 2008 rating decision, the RO continued the 20 percent rating for the Veteran's left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5. The Veteran submitted additional medical evidence and subsequently, in an October 2017 rating decision, the RO increased the rating from 20 percent to 40 percent, effective as of November 16, 2007. Accordingly, "staged" ratings were created by this award. Hart v. Mansfield, 21 Vet. App. 505 (2007). The rating increase did not represent the maximum rating available for the service-connected left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5 disability and a full grant of the benefits sought therefore was not promulgated so the Veteran's claim remained in appellate status.

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


The issue of entitlement to an increased rating for left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5, evaluated as 20 percent disabling prior to November 16, 2007 and 40 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran withdrew her appeal for entitlement to an increased rating for sciatica of the left lower extremity, currently evaluated as 10 percent disabling.

2. The Veteran's migraine headaches were not manifested during service or within the presumptive period after separation from service and are not otherwise shown to be a result of service.

3. The Veteran's migraine headaches are not the result of, or were aggravated by, the Veteran's service-connected left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal concerning entitlement to an increased rating for sciatica of the left lower extremity, currently evaluated as 10 percent disabling have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for establishing service connection for migraine headaches have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal 

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As to this appeal, in July 2012, the Veteran contacted the RO and withdrew her appeal regarding the issue of entitlement to an increased rating for sciatica of the left lower extremity, currently evaluated as 10 percent disabling. See VA Form 21-0820, Report of General Contact. As such, there remains no allegation of error of fact or law for appellate consideration for this particular claim, and it is dismissed.  

II. Duty to Notify and Assist 

In letters dated February 2008 and November 2009, VA notified the Veteran of the evidence required to substantiate her claims. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

III. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303(b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, such as migraine headaches, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a)-(b).  In order to prevail on the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus, or link, between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.§ 5107 (b); 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis 

The Veteran contends that her migraine headaches are the result of service, to include as secondary to her service-connected left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of her appeal. These records contain a diagnosis of migraine headaches. Service treatment records (STRs) revealed no abnormalities that were attributed to migraine headaches. However, the remaining inquiry is whether the evidence demonstrates the incurrence of, or aggravation of, migraine headaches as a result of the Veteran's service-connected left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5. Upon review of the evidence, the Board concludes that the evidence of record is against a finding that the Veteran's migraine headaches are related to her military service.

Again, STRs did not indicate that the Veteran complained of, or was treated for migraine headaches in service. 

A February 2007 VA treatment note indicated that the Veteran reported headaches and was prescribed Zomig for treatment. Clinical evidence indicated that the Veteran was diagnosed with migraines in March 2009. The Veteran treated her condition with Fioricet. 

In January 2010, the Veteran was afforded a VA examination. The Veteran was diagnosed with "migraine headaches with onset in 2006, not related to service or service-connected herniated disk L5-S1."  The examiner rendered the clinical assessment that the Veteran's migraine headaches were not caused by, or the result of an in-service injury or due to the Veteran's service connected lumbar discogenic disease. The examiner's rationale is based on medical literature, clinical experience and expertise, treatment records, and medical explanation. The examiner explained that a migraine is a primary headache due to a cerebral neurotrigemino vascular disorder with a different pathophysiological mechanism than a mechanical structural lumbar disk disorder and without any interrelationship.

In an April 2011 VA Form 9 statement, the Veteran claimed that her migraine headaches were associated with her service-connected lumbar spine condition. The Veteran stated that during active duty, she fell 12 feet from a rope during training while on an obstacle course, bounced on the rubber carpet, felt dizzy, and had to sit down. 

The Veteran's private physician, Dr. N. O. V., in a May 2011 letter, averred that the Veteran began to present headaches in service due to stress, but never complained. Dr. N. O. V. determined that it is more probable than not that the Veteran's headaches are service connected due to the time of presentation.

An October 2011 VA treatment note listed headaches on the Veteran's active problem list with onset in July 2006. The subsequent evaluation for headaches was normal. VA clinical records dating from October 2011 to the present indicated that the Veteran continued treatment for migraine headaches.

Based upon the foregoing evidence, the Board finds that service connection for migraine headaches, to include as secondary to service-connected left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5, is not warranted. In so finding, the Board observes the fact that STRs revealed no abnormalities that were attributed to migraine headaches. Furthermore, the January 2010 VA medical examiner rendered the clinical assessment that the Veteran's migraine headaches were attributable to a cerebral neurotrigemino vascular disorder with a different pathophysiological mechanism than a mechanical structural lumbar disk disorder. The examiner explained that is no interrelationship between migraine headaches (primary headaches) and a mechanical structural lumbar disk disorder. The examiner's rationale was based on medical literature, clinical experience and expertise, medical explanation, and his review of the Veteran's treatment records. 

It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, when reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). As such, the January 2010 VA medical opinion is afforded significant probative value as the examiner reviewed the Veteran's claims file, conducted an in-person examination, and provide an adequate, persuasive basis for his clinical assessment. 

Conversely, the Board finds the May 2011 private medical opinion inadequate as the physician did not provide an adequate explanation of her medical opinion. See Stefl; see also Sklar, supra. The physician provided a positive nexus opinion but did not indicate the scope of her review of the Veteran's medical records, including the Veteran's claims file, which did not indicate complaints and/or a diagnosis of migraine headaches during active duty. Clinical evidence indicated that the Veteran was diagnosed with migraine headaches in March 2009, 5 years after separating from service. As such, the May 2011 private medical opinion is not probative to the issue at hand; the nexus/relationship between the Veteran's migraine headaches and her military service. 

The Board recognizes the Veteran's assertion that her migraine headaches are related to service, to include as secondary to her service-connected left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5. The Veteran is considered competent to report the observable manifestations of her claimed disability. In this regard, while the Veteran can competently report the onset and continuity of migraine headache symptoms, an actual nexus to service is required as the Veteran's condition can have many causes. In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record including the January 2010 VA medical opinion. The examiner has the training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale for his clinical assessment. 

Lastly, the Board considers the Veteran's assertion that she started experiencing migraine headaches during service. Clinical evidence of record indicated that the Veteran was diagnosed with migraine headaches in March 2009. Migraine headaches were listed on the Veteran's VA medical records with onset in July 2006. The January 2010 VA examiner diagnosed the Veteran with migraines and documented the onset as 2006. The clinical evidence indicates that the Veteran did not exhibit symptoms of migraine headaches until 2 years after separation.  In sum, the Veteran was not diagnosed with migraine headaches until 5 years after her separation from military service.  The evidence indicates that the Veteran's migraine headaches did not manifest to a compensable degree within the one year presumptive period after separation from service. Therefore, the Board finds that the evidence of record preponderates against a finding of service connection for migraine headaches on a presumptive basis.  

Thus, after reviewing the evidence of record the Board finds there is no causal connection between the current migraine headaches and the Veteran's military service. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for left ear hearing loss with Meniere's disease. The claim is therefore denied. See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert. 



ORDER

The issue of entitlement to an increased rating for sciatica of the left lower extremity, currently evaluated as 10 percent disabling, is dismissed.

Entitlement to service connection for migraine headaches, to include as secondary to service-connected left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5, is denied. 



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of an increased rating for left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5, evaluated as 20 percent disabling prior to November 16, 2007 and 40 percent thereafter.

The Veteran contends that he is entitled to a higher rating for his service-connected left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5.

In November 2011, the Veteran was afforded a VA back (thoracolumbar spine) examination. The Veteran's left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5 diagnosis was confirmed. The Veteran was also diagnosed with lumbar spine arthritis and bilateral lower extremity radiculopathy. The Veteran reported worsened back pain and her inability to lift more than 10 pounds. The Veteran reported daily flare-ups that lasted for several hours. The Veteran reported that her back "locked up" with active movement. Range of motion testing revealed flexion to10 degrees; extension to 10 degrees; left/right lateral flexion to 10 degrees; and left/right lateral rotation to 10 degrees. The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation in range of motion. There was no objective evidence of functional loss/impairment. The Veteran exhibited localized tenderness in lumbar area and guarding and/or muscle spasm; however, it did not result in abnormal gait or spinal contour. Muscle strength testing was 5/5, reflex, and sensory examinations were normal. There was no evidence of muscle atrophy, ankylosis, or Intervertebral Disc Syndrome (IVDS).

The Board finds the November 2011 VA examination incomplete.  The United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the record evidence indicates that the November 2011 VA examination report does not include active and passive ROM findings.  It also does not specify whether ROM was tested in weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  As such, the Board finds that a remand is required with regard to the Veteran's appealed increased rating claim for left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the level of impairment due to his service-connected left posterolateral herniated disc at L5-S1, bulging annulus fibrosus at L4-L5.The electronic claims file and copy of this Remand must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner must test and record the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding her flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

2. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


